Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This application is a 371 of PCT/US17/26463.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 5, filed March 30, 2021, with respect to claims 1 and 9 have been fully considered and are persuasive.  The rejection of claims 1 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn. 
Applicant’s arguments, see pages 6-8, filed March 30, 2021, with respect to claims 1, 9, and 21-24 have been fully considered and are persuasive.  The rejection of claims 1, 9, and 21-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first  has been withdrawn. 
Applicant’s arguments, see pages 9-10, filed March 30, 2021, with respect to claims 1, 9, 21-24, and 29-30 have been fully considered and are persuasive.  The rejection of 1, 9, 21-23, and 29-30 under 35 U.S.C. 102(a)(1) as being anticipated by Citron (form PTO-892) and the rejection of claims 1, 9, 21-24, and 29-30 under 35 U.S.C. 103 as being unpatentable over Citron (form PTO-892) and Li (form PTO-892) have been withdrawn.

Election/Restrictions
Claim 31 is allowable. Claims 38-45 and 47-51 comprise all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I-II and the election of species requirement, as set forth in the Office action mailed on April 1, 2020, is hereby withdrawn and claims 38-45 and 47-51 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with Tamsen Valoir on August 2, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Amend the claims as follow: 
In claim 31, line 8,
          Delete “i)”
 In claim 46, line 7,
          Delete “i)”

Cancel claims 43, 48, and 50.

Allowable Subject Matter
Claims 31-42, 44-47, 49, and 51 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance.  The Examiner has found no teaching or suggestion in the prior art directed to a gammaproteobacteria comprising a knockout mutation of its endogenous spot 42 responsive GalK and Spot42-) under the control that is not native to the GalKSpot42-, wherein the bacteria is able to avoid catabolite repression and grown on mixed sugars comprising galactose and glucose.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652